NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DOMINGO PASQUAL-GASPAR,                         No.    19-73001

                Petitioner,                     Agency No. A071-639-629

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**


Before: SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Domingo Pasqual-Gaspar, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and protection under the Convention Against Torture (“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Pasqual-Gaspar

failed to establish that he was or would be persecuted on account of a protected

ground.2 Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus, Pasqual-

Gaspar’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Pasqual-Gaspar failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




1
 Pasqual-Gaspar does not challenge the agency’s denial of his application for
cancellation of removal.
2
  Because Pasqual-Gaspar’s failure to demonstrate a nexus to a protected ground is
dispositive, we do not reach his argument that he belongs to a particular social
group. “As a general rule courts and agencies are not required to make findings on
issues the decision of which is unnecessary to the results they reach.” Simeonov v.
Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (internal citation omitted).

                                         2                                   19-73001
      To the extent that Pasqual-Gaspar asserts that the agency violated his due

process rights by mischaracterizing evidence, we reject that assertion because the

record indicates that Pasqual-Gaspar received a full and fair hearing. See, e.g.,

Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir. 2011) (“A court will grant a

petition on due process grounds only if the proceeding was so fundamentally unfair

that the [applicant] was prevented from reasonably presenting his case.”) (internal

citations and quotation marks omitted).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   19-73001